United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lincoln, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-258
Issued: May 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 2, 2007 appellant filed a timely appeal from March 28 and August 13,
2007 decisions of the Office of Workers’ Compensation Programs denying her traumatic injury
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits
of the claim.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained traumatic injuries on February 2, 2007 while driving home after a temporary-duty
assignment.
FACTUAL HISTORY
On February 6, 2007 appellant, then a 50-year-old bulk mail clerk, filed a traumatic
injury claim (Form CA-1), asserting that at 7:30 p.m. on February 2, 2007, she sustained neck,
back and knee contusions in a single vehicle accident while returning from a temporary-duty
assignment. She drove off the road in McPherson, Kansas, into a ditch and through a chain link

fence while driving an official vehicle back to her duty station.1 Travel orders issued on
January 9, 2007 show that, on February 2, 2007, appellant was to leave the training site in
Norman, Oklahoma, at 8:00 a.m. and arrive in Lincoln, Nebraska at 5:00 p.m. that day. The
employing establishment would reimburse her meal and lodging expenses.
In a February 8, 2007 letter, Christy Marr, appellant’s supervisor, stated that, on
February 2, 2007, appellant did not leave Norman until 10:30 a.m. Also, instead of continuing
north to Lincoln, appellant deviated west to Oklahoma City to visit the Murrah Memorial and
antique shops. She resumed driving to Lincoln at 4:30 p.m. At approximately 7:30 p.m.,
appellant took an incorrect exit from Interstate 35 then missed a stop sign, resulting in the
accident.
In a February 13 and March 14, 2007 letters, the employing establishment noted that
appellant was not authorized to shop and sightsee during scheduled travel time. Had she
returned directly to Lincoln as ordered, she would have completed the trip in seven-and-a-half
hours, before pay status ended at 5:00 p.m.
In February 20, 2007 letters, the Office requested additional information regarding the
February 2, 2007 accident from appellant and the employing establishment.
In a March 14, 2007 letter, Ms. Marr stated that she was unaware of appellant’s plan to
shop and sightsee in Oklahoma City. She noted that deviations from travel orders were allowed
only for food, fuel and rest periods. Ms. Marr submitted maps showing that McPherson, Kansas,
was near Interstate 35, along but not directly on appellant’s expected travel route. The accident
site was two-and-a-half miles from the interstate. There was no gas station near the accident site.
By decision dated March 28, 2007, the Office denied appellant’s claim on the grounds
that the February 2, 2007 injuries did not occur in the performance of duty. Appellant was no
longer in travel status or performing activities reasonably incidental to her job duties at the time
of the accident.
In an April 14, 2007 letter, appellant requested a review of the written record. She
acknowledged that her trip to Oklahoma City was for personal, recreational reasons unrelated to
her employment. Appellant asserted that Ms. Marr told her to travel at her own pace and not
adhere to the written travel orders.2 She noted that Ms. Marr singled her out for a proposed
suspension for unauthorized travel, whereas other employees were not disciplined for similar
trips. Appellant contended that, at the time of the accident, she left I-35 to look for a gas station

1

A February 2, 2007 police report and emergency room records corroborate appellant’s account of events.

2

In a July 12, 2007 letter, appellant’s husband stated that, after the accident, Ms. Marr stated that she would have
left Norman at 11:00.

2

as the fuel gauge was faulty.3 She asserted that the accident would not have occurred if she had
defensive driving training that was not approved until February 2, 2007.4
In a June 22, 2007 letter, Ms. Marr stated that appellant’s training was completed on
February 1, 2007. February 2, 2007 was a travel day only. Appellant was instructed to leave
Norman at 8:00 a.m. in order to return to Lincoln by 5:00 p.m. and turn in the vehicle.
In a June 25, 2007 letter, the employing establishment asserted that appellant did not
request a change of schedule to allow her to leave Norman two hours late at 10:00 a.m. Also,
appellant was 2.5 miles from Interstate 35 at the time of the accident. There were no gas stations
nearby.
By decision dated and finalized August 13, 2007, an Office hearing representative
affirmed the March 28, 2007 decision, finding that appellant was not in the performance of duty
at the time of the February 2, 2007 accident. The hearing representative found that appellant’s
sightseeing and shopping trip to Oklahoma City was a personal, unapproved deviation from her
assigned business route, causing her to be “outside of her authorized travel hours when the injury
occurred.”
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act5 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.6 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.7
Section 8102(a) of the Federal Employees’ Compensation Act provides for payment of
compensation for disability or death of an employee resulting from personal injury sustained
while in the performance of his duty.8 This phrase is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws; namely, arising out of and in the
3

In a June 27, 2007 statement, an employing establishment motor pool mechanic asserted that the postal vehicle
appellant used was in good working order.
4

Appellant made similar assertions in a July 14, 2007 statement. She also asserted that her lack of knowledge of
employing establishment travel policies should excuse her from complying with them. Appellant contended that
recent decisions of the U.S. Supreme Court regarding sexual harassment policies supported her theory.
5

5 U.S.C. §§ 8101-8193.

6

Joe D. Cameron, 41 ECAB 153 (1989).

7

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

8

5 U.S.C. § 8102(a).

3

course of employment.9 Whereas arising out of the employment addresses the causal connection
between the employment and the injury, arising in the course of employment pertains to work
connection as to time, place and activity.10
Under the Act, an employee on travel status or a temporary-duty assignment or special
mission for her employer is in the performance of duty and, therefore, under the protection of the
Act 24 hours a day with respect to any injury that results from activities essential or incidental to
her special duties.11 Examples of such activities are eating,12 returning to a hotel after eating
dinner13 and engaging in reasonable activities within a short distance of the hotel where the
employee is staying.14 However, when a claimant voluntarily deviates from such activities and
engages in matters, personal or otherwise, which are not incidental to the duties of her temporary
assignment, she ceases to be under the protection of the Act. Any injury occurring during these
deviations is not compensable.15 Examples of such deviations are visits to relatives or friends
while in official travel status,16 visiting nightclubs and bars,17 skiing at a location 60 miles from
where an employee is undergoing training18 and taking a boat trip during nonworking hours to
view a private construction site.19
ANALYSIS
Appellant asserted that she sustained neck, back and knee injuries in a single car accident
on February 2, 2007 at 7:30 p.m. while returning to her duty station from a temporary-duty
assignment. The record substantiates that the incident occurred at the time, place and in the
manner alleged. It must now be determined whether the February 2, 2007 incident occurred in
the performance of duty.

9

See Bernard E. Blum, 1 ECAB 1 (1947).

10

See Robert J. Eglinton, 40 ECAB 195 (1988).

11

Ann P. Drennan, 47 ECAB 750 (1996); Janet Kidd (James Kidd), 47 ECAB 670 (1996); William K. O’Connor,
4 ECAB 21 (1950).
12

Michael J. Koll, Jr., 37 ECAB 340 (1986); Carmen Sharp, 5 ECAB 13 (1952).

13

Supra note 11.

14

Ann P. Drennan; Janet Kidd (James Kidd), supra note 11; Theresa B.L. Grissom, 18 ECAB 193 (1966).

15

Karl Kuykendall, 31 ECAB 163 (1979).

16

Ethyl L. Evans, 17 ECAB 346 (1966); Miss Leo Ingram, 9 ECAB 796 (1958); George W. Stark, 7 ECAB
275 (1954).
17

Conchita A. Elefano, 15 ECAB 373 (1964).

18

Karl Kuykendall, supra note 15.

19

Mattie A. Watson, 31 ECAB 183 (1979).

4

Appellant asserts that the February 2, 2007 incident occurred during her temporary-duty
assignment, thus affording her coverage under the Act.20 However, the record demonstrates that
the accident occurred after her duty assignment ended and off the employing establishment’s
premises. Appellant’s travel orders show that she was in pay status from 8:00 a.m. to 5:00 p.m.
She was instructed to drive from Norman, Oklahoma to Lincoln, Nebraska during those hours.
The accident occurred at 7:30 p.m. in McPherson, Kansas. Appellant was no longer in pay
status. Therefore, the incident did not occur during work hours.
The incident may still be covered under the Act if appellant was engaged in an authorized
activity incidental to her employment.21 However, the record demonstrates that appellant was
not authorized to travel at 7:30 p.m. She was to have returned to her duty station at Lincoln by
5:00 p.m. Appellant was delayed by her unauthorized, personal detour to Oklahoma City, an
errand not reasonably incidental to her temporary-duty assignment.22 She did not resume travel,
thereby ending the deviation, until 4:30 p.m.23 Appellant was thus still traveling at 7:30 p.m.
when the accident occurred. While she asserted that she left the highway to get gasoline, there
was no gas station nearby. Also, the accident occurred two-and-a-half miles from the interstate.
Appellant submitted no evidence to corroborate her assertion that she was attempting to find
gasoline. The purpose of her errand is not ascertainable from the record. Therefore, appellant
has not demonstrated that she was performing an activity incidental to her employment at the
time of the accident.
The record indicates that appellant was driving an official vehicle at the time of the
accident. Professor Larson, in his treatise on workers’ compensation, notes that coverage is
usually afforded in cases “involving a deliberate and substantial payment for the expense of
travel, or the provision of an automobile under the employee’s control.”24 Under most
circumstances, the travel must be authorized by the employing establishment and sufficiently
important to be regarded as part of appellant’s official service.25 In this case, appellant was not
authorized to drive the vehicle after 5:00 p.m. on February 2, 2007. The accident occurred at
7:30 p.m. at a location where appellant was not authorized or expected to be. Also, the travel
orders do not specify that appellant would be reimbursed for travel expenses incurred after the
temporary-duty assignment ended at 5:00 p.m. Therefore, under the circumstances of this case,
20

Ann P. Drennan, supra note 11.

21

Id.

22

Kathleen M. Fava (John F. Malley), 49 ECAB 519 (1998) (where the employee, after dinner while on a
temporary-duty assignment, went with coworkers to a sports bar to drink and play pool before they began the trip to
return to the hotel. The Board held that the trip to the sports bar was not reasonably incidental to the employee’s
temporary-duty assignment).
23

Gayle E. Bowling, 56 ECAB 416 (2005).

24

See Mary Margaret Grant, 48 ECAB 969 (1997); see generally A. Larson, The Law of Workers’ Compensation
§ 13.01 (2000) (explaining the “coming and going” rule).
25

Dennis L. Forsgren (Linda N. Forsgren), 53 ECAB 174 (2001); Gabe Brooks, 51 ECAB 184 (1999); see
Mary Margaret Grant, 48 ECAB 969 (1997); see generally A. Larson, The Law of Workers’ Compensation § 13.01,
supra note 24; Mary Margaret Grant, supra note 24.

5

the fact that appellant was driving an official vehicle does not bring the accident within the
performance of duty.
The Board finds that appellant was not in the performance of duty at the time of the
February 2, 2007 accident. The incident did not occur during work hours, on the employing
establishment’s premises or while appellant was engaged in activities reasonably incidental to
her employment. The Office properly denied the claim.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 13 and March 28, 2007 are affirmed.
Issued: May 7, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

